Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the arguments filed 16 June 2021.
Claims 1-2, 4-8, and 10-13 are currently pending and have been examined.
Claims 1-2, 4-8, and 10-13 are currently rejected.
This action is made FINAL.
Response to Arguments
Regarding the arguments regarding103 rejections are not persuasive. The applicant argues Schuller does not teach “a noise value equal to or greater than a preset value” as mapped in claims 1 and 7. Schuller discloses how ultrasound sensors are susceptible to interference from reflections and have limited range. Schuller discloses how in situations where the data from the ultrasound sensors are not useful (too much noise) they are deactivated (weight reduced to 0) [see paragraph 0033]. For Schuller to make this determination to deactivate the ultrasound sensors there must inherently be some noise threshold value that the determination is made against. The examiner has added some more context to Schuller’s mapping in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Chun (U.S. Pub. No. 2016/0009295), Lee (U.S. Pub. No. 2017/0334439), Wang (U.S. Pub. No. 2018/0194344), and Schuller (U.S. Pub. No. 2018/0176735).
Regarding Claim 1:
Kawabata teaches:
A smart parking system for a vehicle (fig. 1, parking assist ecu 70) comprising:
a camera for providing an image of an object (fig. 1, front camera 10);
an ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049]) for [monitoring a noise level] and sensing a distance from the vehicle to the object (in order to detect an obstacle that may exist in an area ;
a control unit configured to detect the obstacle (an obstacle detecting unit configured to detect an obstacle around the vehicle [0010]) from outputs of the camera (or a stereo camera [0049]) and the ultrasonic sensor (it is determined whether an obstacle is detected by the radar unit 16 [0066]; The radar unit 16 may also include...  a ultrasonic radar [0049]), and determine a characteristic of the obstacle (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.);
and a track following unit (fig. 1, steering control ecu 60) configured to drive the vehicle to follow a track (the parking assist ECU 70 generates an initial path on the assumption of no obstacle (S100) [0066]… If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170) [0069]… When the modified path is realizable, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can move to the initial position I# along the modified path (S150) while avoiding the obstacle (see FIG. 6) [0072]) generated by the control unit (fig. 1, parking assist ecu 70),
and the control unit (an obstacle detecting unit [0010]) is configured to generate a relatively straight parking track to a final destination when the determined characteristic indicates that the obstacle can be ignored (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for generating a straight line should the parking space be head on. Examiner also notes that changes in the shape of the path would have been obvious to one having ordinary skill in the art In re Dailey,357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B)), or to generate a primary parking track by setting a primary destination to around the obstacle when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#), and to generate a secondary parking track to the final destination when a vehicle reaches the primary destination along the primary parking track (fig. 6a, path from I# to P.).
Kawabata does not teach, however Chun teaches:
apply weights (fig. 1 weighting determining unit 30; a detection unit (10) to identify... vehicle surrounding obstacle data,... a weighted value determination unit (30) to determine a weighted value assigned to the information data acquired by the detection unit (10), [0007]) to the outputs of the camera and the ultrasonic sensor when the obstacle is detected (The detection unit (10) may include…  a camera, and a radar [0009])
wherein when applying weights (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007]), the control unit (fig. 1 weighting determining unit 30) is configured to apply weights (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007])
wherein the weights of the outputs (weighted value assigned to the information data [0007]) of the camera and the ultrasonic sensor (external sensors (radar, cameras) [0046]) have an inverse relation (examiner notes that applying weights between two values inherently results in an inverse relationship since the total amount must add up to 1);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata to include the teachings as taught by Chun “to determine whether the integrated risk index exceeds a preset reference risk index” [0010].
Kawabata in view of Chun does not teach, however Lee teaches:
•    an illumination sensor (the sensing unit 125 may include... an illumination sensor [0055]) for sensing a brightness level around the vehicle (The sensing unit 125 may acquire sensing signals with regard to... out-of-vehicle illumination information [0056]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun to include the teachings as taught by Lee to have “the sensing unit 125 senses various situations... outside the vehicle 100” [Lee, 0055] to determine the ambient light since certain sensors are light dependent.
Kawabata in view of Chun and Lee does not teach, however Wang teaches:
according to the distance from the vehicle to the object (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.) and the sensed brightness level around the vehicle (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; examiner notes that since a camera is light dependent and an ultrasonic sensor does not depend on light, it would be obvious to reduce the weight of the camera as shown above in light of Wang.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun and Lee to include the teachings as taught by Wang “In some cases, the sensors used for one navigation operation (e.g., highway driving) may be poorly matched to another navigation operation” [Wang, 0003].
Kawabata in view of Chun, Lee, and Wang does not teach, however Schuller teaches:
an ultrasonic sensor for monitoring a noise level (As operating parameters, it is also possible to adapt or parameterize a sensor preprocessing, for example, a noise swell in the case of an ultrasound sensor [0031])
when the noise level monitored by the ultrasonic sensor is equal to or greater than a preset value (measurement threshold values, for example, for a sensitivity, a measurement frequency for a number of measurements to be carried out using , the weight of the output of the ultrasonic sensor is reduced (It is also possible during, the merging to downgrade data from a sensor that delivers incorrect measurements for certain positions during the merging, during processing, usually, wherein data from multiple sensors are taken into consideration [0011]; examiner is interpreting “downgrade data” as reducing the weighting or influence of that data compared to the data from another sensor; a sensor which would deliver incorrect measurements in a surrounding area can be deactivated [0030]; examiner is interpreting “a sensor” mentioned to include “an ultrasonic sensor” since the art talks about using multiple sensors including an “ultrasound sensor”, a “camera”, and a .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun, Lee, and Wang to include the teachings as taught by Schuller because “a probability for a measurement error of the ultrasound sensor can be reduced by selecting a locating method. In a configuration, the ultrasound sensor can be switched off in a certain surrounding area and/or at a certain position. Instead, another sensor of the system with utilization of an alternative locating method is used.” [Schuller, 0033] This can help reduce input error from the sensors and using the sensor that is best suited to the current conditions and situation.
Regarding claim 4:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 1, upon which this claim is dependent.
Chun further teaches:
when applying weights, the control unit is configured to set the weight of the output (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007]) 
Wang further teaches:
of the ultrasonic sensor to a high value when the obstacle is detected at a short distance (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.), and to set the weight of the output of the camera to a high value when the obstacle is detected at a long distance (as noted above, since these two values are inversely related, as the weight of the ultrasonic sensor is reduced as the distance increases, this inherently results the camera having its weighting value increased as the distance increases).
Regarding Claim 5:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 1, upon which this claim is dependent.
Chun further teaches:
when applying weights, the control unit is configured to set the weight of the output (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007])
Wang further teaches:
of the camera to a high value when the sensed brightness level around the vehicle is high (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. [0022]; examiner notes that since a camera is light dependent it would be obvious to increase the weight of the camera when there is suitable light levels to support the camera) and to set the weight of the output of the ultrasonic sensor to a high value when the sensed brightness level around the vehicle is low (The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; as noted above, since these two values are inversely related, as the weight of the camera is reduced as the brightness decreases, this inherently results the ultrasonic sensor having its weighting value increased as the brightness decreases).

Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 1, upon which this claim is dependent.
Kawabata further teaches:
a warning unit (fig. 1, voice input/output unit 25) configured to receive an output from the control unit (fig. 1, ecu 70 is connected to output unit 25),
wherein the control unit (fig. 1, parking assist ecu 70) is configured to operate the warning unit to warn that parking is impossible (the driver is notified of termination of the parking assist control via the voice input/output unit 25, for example (S160) [0073]), when the determined characteristic indicates that the obstacle cannot be ignored (When the modified path is unrealizable, guidance to the initial position I# is not possible. [0073]).
Regarding Claim 7:
Kawabata teaches:
A method of generating a parking track for a smart parking system of a vehicle (fig. 5, S100-S170), the method comprising the steps of: 
detecting, by a control unit (fig. 1, parking assist ecu 70), an obstacle through an image provided by a camera (fig. 1, front camera 10) and a distance from the vehicle to the object (in order to detect an obstacle that may exist in an area extending in front and to the sides of the vehicle [0049]; examiner notes that radar and ultrasound would inherently detect distance as part of obstacle detection) provided by an ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049]);
and determining a characteristic of the obstacle, when the obstacle is detected (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.);
generating, by the control unit (fig. 1, parking assist ecu 70) , a relatively straight parking track to a final destination when the determined characteristic indicates that the obstacle can be ignored (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for generating a straight line should the parking space be head on. Examiner also notes that changes in the shape of the path would have been obvious to one having ordinary skill in the art In re Dailey,357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B)), or generating a primary parking track by setting a primary destination around the obstacle, when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#);
and generating, by the control unit (fig. 1, parking assist ecu 70), a secondary parking track to the final destination when the vehicle reaches the primary destination along the primary parking track (fig. 6a, path from I# to P.);
driving the vehicle (the parking assist ECU 70 generates an initial path on the assumption of no obstacle (S100) [0066]… If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170) [0069]… When the modified path is realizable, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can move to the initial position I# along the modified path (S150) while avoiding the obstacle (see FIG. 6) [0072]), by a track following unit (fig. 1, steering control ecu 60),  according to the relatively straight parking track (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for generating a straight line should the parking space be head on. Examiner also notes that changes in the shape of the path would have been obvious to one having ordinary skill in the art In re Dailey,357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B)), the primary parking track (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#), or the secondary parking track (fig. 6a, path from I# to P.),
Kawabata does not teach, however Chun 
applying, by the control unit, weights (fig. 1 weighting determining unit 30; a detection unit (10) to identify... vehicle surrounding obstacle data,... a weighted value determination unit (30) to determine a weighted value assigned to the information data acquired by the detection unit (10), [0007]) to outputs of the camera and the ultrasonic sensor (The detection unit (10) may include…  a camera, and a radar [0009]),
wherein in the step of applying weights (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007]), the control unit (fig. 1 weighting determining unit 30) applies weights (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007])
wherein the weights given to the output (weighted value assigned to the information data [0007]) of the camera and the ultrasonic sensor (external sensors (radar, cameras) [0046]) have an inverse relation (examiner notes that applying weights between two values inherently results in an inverse relationship since the total amount must add up to 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata to include the teachings as taught by Chun “to determine whether the integrated risk index exceeds a preset reference risk index” [0010].
Kawabata in view of Chun does not teach, however Lee teaches:
sensing, by an illumination sensor (the sensing unit 125 may include… an illumination sensor [0055]), a brightness level around the obstacle (The sensing ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun to include the teachings as taught by Lee to have “” [Lee,] to determine the ambient light since certain sensors are light dependent.
Kawabata in view of Chun and Lee does not teach, however Wang teaches:
according to a the distance from the vehicle to the object (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.) and the sensed brightness level (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; examiner notes that since a camera is light dependent and an ultrasonic sensor does not depend on light, it would be obvious to reduce the weight of the camera as shown above in light of Wang.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun and Lee to include the teachings as taught by Wang “In some cases, the sensors used for one navigation operation (e.g., highway driving) may be poorly matched to another navigation operation” [Wang, 0003].
Kawabata in view of Chun, Lee, and Wang does not teach, however Schuller teaches:
monitoring a noise level by the ultrasonic sensor (As operating parameters, it is also possible to adapt or parameterize a sensor preprocessing, for example, a noise swell in the case of an ultrasound sensor [0031]);
when the noise level monitored by the ultrasonic sensor is equal to or greater than a preset value (measurement threshold values, for example, for a sensitivity, a measurement frequency for a number of measurements to be carried out using sensors, a maximum distance or a detection range and/or a fire strategy, by means of which a direction for detecting the surrounding area and thus the respective detection direction of the sensor are determined, can be adapted as operating parameters of a sensor. [0030]; examiner is interpreting “a threshold value for sensitivity” as being “a noise value equal to or greater than a preset value”.; However, such an ultrasound sensor is susceptible to ground reflections, i.e., the sound emitted by the ultrasound sensor is reflected on the ground of the surrounding area, as a result of which, again, for an object to be detected in the surrounding area, an incorrect distance from this object is delivered. [0033]; In a configuration, the ultrasound sensor can be switched off in a certain surrounding area and/or at a certain position. [0033]; examiner is interpreting the being able to switch off the ultrasound sensor in certain locations as corresponding to locations when the data from the ultrasound becomes unstable/unusable (too much noise) which would mean the system of Schuller is inherently comparing the data against some threshold value to make that determination.), the weight of the output of the ultrasonic sensor is reduced (It is also possible during, the merging to downgrade data from a sensor that delivers incorrect measurements for certain positions during the merging, during processing, .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun, Lee, and Wang to include the teachings as taught by Schuller because “a probability for a measurement error of the ultrasound sensor can be reduced by selecting a locating method. In a configuration, the ultrasound sensor can be switched off in a certain surrounding area and/or at a certain position. Instead, another sensor of the system with utilization of an alternative locating method is used.” [Schuller, 0033] This can help reduce input error from the sensors and using the sensor that is best suited to the current conditions and situation.
Regarding Claim 10:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 7, upon which this claim is dependent.
Chun further teaches:
in the step of applying weights, the control unit sets the weight given to the output (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007]) 
Wang further teaches:
of the ultrasonic sensor to a high value when the obstacle is detected at a short distance (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.), and to set the weight of the output of the camera to a high value when the obstacle is detected at a long distance (as noted above, since these two values are inversely related, as the weight of the ultrasonic sensor is reduced as the distance increases, this inherently results the camera having its weighting value increased as the distance increases).
Regarding Claim 11:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 7, upon which this claim is dependent.
Chun further teaches:
in the step of weights, the control unit sets the weight given to the output (a weighted value determination unit (30) to determine a weighted value assigned to the information data [0007])
Wang further teaches:
of the camera to a high value when the sensed brightness level is high (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. [0022]; examiner notes that since a camera is light dependent it would be obvious to increase the weight of the camera when there is suitable light levels to support the camera), and to set the weight of the output of the ultrasonic sensor to a high value when the sensed brightness level is low (The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; as noted above, since these two values are inversely related, as the weight of the camera is reduced as the brightness decreases, this inherently results the ultrasonic sensor having its weighting value increased as the brightness decreases).
Regarding Claim 13:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata further teaches:
the step of generating of the secondary parking track (fig. 6a, path from I# to P) comprises:
detecting, by the control unit (fig. 1, parking assist ecu 70), the obstacle and determining the characteristic of the obstacle (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.;), when the obstacle is present (examiner notes that obstacle must inherently be present in order to detect it.);
and generating, by the control unit (), the secondary parking track to the final destination (fig. 6a, path from I# to P) when the determined characteristic indicates that the obstacle can be ignored (fig. 5, step S150), or warning a user that parking is impossible (Thus, the driver is notified of termination of the parking assist control via the voice input/output unit 25, for example (S160) [0073]), when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, step S160; When the modified path is unrealizable, guidance to the initial position I# is not possible. [0073]).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Chun (U.S. Pub. No. 2016/0009295), Lee (U.S. Pub. No. 2018/0176735), Wang (U.S. Pub. No. 2018/0194344), and Schuller (U.S. Pub. No. 2018/0176735) in further view of Larson (U.S. Pub. No. 2016/0282936).
Regarding Claim 2:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 1, upon which this claim is dependent.
Kawabata further teaches:
the control unit (fig. 1, parking assist ecu 70), ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049])
Kawabata does not teach, however Larson teaches:
monitors noise of the [ultrasonic sensor] when applying weights (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]; examiner notes that “spurious measurements” equates to recognizing noise in the system), and is configured to decrease the weight of the output (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]) of the [ultrasonic sensor] when the noise of the ultrasonic sensor is equal to or more than a preset value (In cases where detected velocities are significantly higher than prior or subsequent snapshot results, the results from a given snapshot can be ascribed a reduced or even zero weighting [0040]; examiner notes that a value .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun, Lee, Wang, and Schuller to include the teachings as taught by Larson to “provide a method for detecting and correcting drift associated with operation of a hybrid tracking system.” [0005]
Regarding Claim 8:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata further teaches:
by the control unit (fig. 1, parking assist ecu 70), the ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049])
Kawabata does not teach, however Larson teaches:
the step of applying weights (based on the calculated average or weighted average [0039]) comprises:
monitoring, [by the control unit], noise (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]; examiner notes that “spurious measurements” equates to recognizing noise in the system) of [the ultrasonic sensor];
and  decreasing, by [the control unit], the weight of the output (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]) of [the ultrasonic sensor] when the noise of [the ultrasonic sensor] is equal to or more than a preset value (In cases where detected velocities are significantly higher than prior or subsequent snapshot results, the results from a given snapshot can be ascribed a reduced or even zero weighting [0040]; examiner notes that a value being “significantly higher than prior or subsequent results” is equivalent to noise being greater than a preset value; see also MPEP 2144.05(II)(A) routine optimization).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun, Lee, Wang, and Schuller to include the teachings as taught by Larson to “provide a method for detecting and correcting drift associated with operation of a hybrid tracking system.” [0005]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Chun (U.S. Pub. No. 2016/0009295), Lee (U.S. Pub. No. 2018/0176735), Wang (U.S. Pub. No. 2018/0194344), and Schuller (U.S. Pub. No. 2018/0176735) in further view of Piekniewski (U.S. Pub. No. 2016/0086050).
Regarding claim 12:
Kawabata in view of Chun, Lee, Wang, and Schuller discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata in view of Chun, Lee, and Wang does not teach, however Piekniewski teaches:
the step of determining a characteristic of the obstacle (analyzed to determine object position, shape, and/or color [ab]) comprises:
determining, by the control unit, a size of the obstacle (bounding box dimensions may be used by the tracking process to determine object size [0156]);
and determining, by the control unit, whether the obstacle is moving (a moving object (e.g., ball 174), and/or other objects) may be present in the camera field of view. The motion of the objects may result in a displacement of pixels representing the objects within successive frames [0068]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Chun, Lee, Wang, and Schuller to include the teachings as taught by Piekniewski “to determine object position, shape, and/or color. Multiple saliency maps may be additively or multiplicative combined in order to improve detection performance” [ab].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665  
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665